             Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 1 of 35



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

LINDA FALGIANI                                    §
                                                  §
v.                                                §                             5:20-cv-79
                                                              Civil Action No. ______________
                                                  §
STATE FARM LLOYDS                                 §
                                                  §


                          DEFENDANT’S NOTICE OF REMOVAL


        Defendant State Farm Lloyds (hereinafter referred to as “State Farm”), files this Notice

of Removal pursuant to 28 U.S.C. §1446(a) and respectfully shows the Court the following:

                                     Procedural Background:

        1.     On December 11, 2019, Linda Falgiani (hereinafter referred to as “Plaintiff”) filed

her Original Petition in the matter entitled Cause No. 19972A; Linda Falgiani v. State Farm

Lloyds; In the 216th Judicial District, Kerr County, Texas. State Farm timely filed its answer on

January 9, 2019.

                                        Nature of the Suit:

       2.      This lawsuit involves a dispute over Defendant's handling of Plaintiff’s insurance

claim for damages allegedly caused by storm damage, to Plaintiff's residential property at 129

Willow Way Kerrville, Texas occurring on or about May 9, 2019. Plaintiff asserts causes of

action against State Farm for breach of contract, violations of Chapters 541 and 542 of the Texas

Insurance Code, and breach of the duty of good faith and fair dealing. Plaintiff currently seeks

the costs associated with repair of her property in addition to damages for knowing statutory

violations, punitive damages, statutory interest penalties, attorneys’ fees, pre- and post-judgment

interest, and other litigation expenses and costs of court.
               Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 2 of 35



                                              Basis for Removal

        3.       Removal is proper under 28 U.S.C. §1332 because there is complete diversity

of citizenship between the proper parties to the suit and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

        4.       There is complete diversity of citizenship between the parties. Upon information

and belief, Plaintiff was a citizen of Texas when her Petition was filed, and continues to be a

citizen of Texas.

        5.       At the time Plaintiff filed its Original Petition in District Court on December 11,

2019, and as of the date of filing this Notice, State Farm was and still is an unincorporated

insurance association whose underwriters were and are all citizens of states other than Texas.

State Farm is a “Lloyd’s Plan” organized under Chapter 941 of the Texas Insurance Code. It

consists of an unincorporated association of individual underwriters. Lloyds entities have the

citizenship of their underwriter members. See Royal Ins. Co. of America v. Quinn-L Capital

Corp., 3 F.3d 877, 882-83 (5th Cir. 1993) cert. denied, 114 S. Ct. 1541 (1994) (citizenship of

unincorporated association determined by citizenship of its members). For the purposes of

determining diversity, “a natural person is considered a citizen of the state where that person is

domiciled, that is, where the person has a fixed residence with the intent to remain there

indefinitely.” Underwood Res., LLC v. Brigadier Oil & Gas, LLC, 3:15-CV-1024-L, 2015 WL

11120876, at *1 (N.D. Tex. June 18, 2015). at the time this action commenced, and at all times

since, each of the State Farm Lloyds underwriters were, and still are, natural persons domiciled

in Illinois. Accordingly, based on its members’ citizenships, State Farm Lloyds is a citizen of

Illinois and complete diversity exists between Plaintiff and State Farm Lloyds. 1


1 See, e.g. Garza v. State Farm Lloyds, 2013 WL 3439851, at *2 (S.D. Tex. July 8, 2013) (“Therefore, the Court

finds that State Farm has sufficiently demonstrated by a preponderance of the evidence that its underwriters are not
citizens of Texas. This means State Farm and the Plaintiffs are completely diverse.”)


                                                         2
               Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 3 of 35



        6.       Further, this Court has diversity jurisdiction over this matter because the amount

in controversy exceeds the jurisdictional threshold. In determining the amount in controversy,

the court may consider “policy limits and potential attorney’s fees, ... penalties, statutory

damages, and punitive damages.” 2 Here, Plaintiff claims that a wind/hail storm caused damage

to her property that Plaintiff insured through State Farm.3 Plaintiff seeks damages for State

Farm’s refusal to fully compensate Plaintiff under the terms of her insurance contract. 4 The

Policy at issue is a Texas Homeowner’s Policy with coverage limits of $275,600.00 for the

dwelling, $85,700.00 for other structures, and $241,700.00 for the contents.

        7.       In addition, Plaintiff seeks statutory penalties and treble damages under the Texas

Insurance Code.5 Plaintiff also seeks attorney fees for bringing this suit. 6 Plaintiff has not

provided a binding stipulation limiting her damages to below the federal court jurisdiction level.

Thus, given the Policy involved in Plaintiff’s claim, the nature of Plaintiff’s claim, and the types

of damages sought, it is more likely than not that the amount in controversy exceeds the federal

jurisdictional minimum of $75,000.00.




2  St. Paul Reinsurance Co., Ltd v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds,
1999 WL 151667 (N.D. Tex. Mar. 10, 1999) at *2-3 (finding a sufficient amount in controversy in Plaintiffs’ case
against their insurance company for breach of contract, fraud, negligence, gross negligence, bad faith, violations of
the Texas Insurance Code, violations of the Texas Deceptive Trade Practices Act, and mental anguish); Fairmont
Travel, Inc. v. George S. May Int’l Co., et. al., 75 F. Supp. 2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims
and the potential for recovery of punitive damages for the amount in controversy determination); Chittick v. Farmers
Insurance Exchange, 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
considering the nature of the claims, the types of damages sought and the presumed net worth of the defendant in a
claim brought by the insureds against their insurance company for actual and punitive damages arising from a claim
they made for roof damages).
3 See Exhibit A, Original Petition at paragraphs 6-21.
4 See Exhibit A, Original Petition at paragraphs 22-32.
5 Id.
6 Id.




                                                         3
              Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 4 of 35



                               The Removal is Procedurally Correct

        8.      State Farm was first served with the Original Petition in District Court on

December 19, 2019. Therefore, State Farm filed this Notice of Removal within the 30-day time

period required by 28 U.S.C. §1446(b).

        9.      Venue is proper in this district under 28 U.S.C. §1446(a) because this district and

division embrace the place in which the removed action has been pending and because a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this district.

        10.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filing

in the state court action are attached to this Notice as Exhibit “A.”

        11.     Pursuant to 28 U.S.C. §1446(d), promptly after State Farm files this Notice,

written notice of the filing of this Notice of Removal will be given to Plaintiff, the adverse party.

        12.     Pursuant to 28 U.S.C. §1446(d), a true and correct copy of this Notice will be

filed with the District Clerk for the 216th Judicial District Court of Kerr County, Texas, promptly

after State Farm files this Notice.

        WHEREFORE, Defendant State Farm Lloyds requests that this action be removed from

the 216th Judicial District Court, Kerr County, Texas to the United States District Court for the

Western District of Texas, San Antonio Division, and that this Court enter such further orders as

may be appropriate.

                                                        Respectfully submitted,


                                                        By:     ______________________________
                                                                David R. Stephens
                                                                State Bar No. 19146100
                                                                Carrie D. Holloway
                                                                State Bar No. 24028270
                                                                LINDOW STEPHENS TREAT LLP
                                                                One Riverwalk Place
                                                                700 N. St. Mary’s St., Suite 1700


                                                   4
            Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 5 of 35



                                                           San Antonio, Texas 78205
                                                           Telephone: (210) 227-2200
                                                           Facsimile: (210) 227-4602
                                                           dstephens@lstlaw.com
                                                           cholloway@lstlaw.com


                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Notice of Removal was
filed electronically with the United States District Court for the Western District of Texas, San
Antonio Division, with notice of case activity to be generated and sent electronically by the
Clerk of the Court with ECF notice being sent and a copy mailed via certified mail on this 21st
day of January 2020, addressed to those who do not receive notice from the Clerk of the Court.

        Jacqueline M. Sandoval
        Perry Dominguez Law Firm PLLC
        1045Cheever Blvd., Suite 103
        San Antonio, Texas 78217
        jacqueline@pdattorney.com



                                                       _______________________________
                                                       Carrie D. Holloway




                                               5
          Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 6 of 35




                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

LINDA FALGIANI                                §
                                              §
                                              §
                                              §
vs.                                           §                              Civil Action No.
                                              §
STATE FARM LLOYDS                             §
                                              §


                        INDEX OF MATTERS BEING FILED


1.    Defendant’s Notice of Removal

2.    Exhibit A:   Copies of all process, pleadings, orders and the docket sheet on file in the
                   state court lawsuit.

3.    Exhibit B:   A list of counsel of record.
Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 7 of 35




    Exhibit A
                                   Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 8 of 35
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                       Location : All Courts Images Help

                                                                 REGISTEr OF ACTIONS
                                                                         CaSE NO. 19972A

 Linda Falgiani V. State Farm Lloyds                                              §                              Case Type: Accounts, Contracts, Notes
                                                                                  §                              Date Filed: 12/11/2019
                                                                                  §                                Location:
                                                                                  §
                                                                                  §
                                                                          ParTY INFOrMaTION
                                                                                                                                   Attorneys
 Defendant        State Farm Lloyds                                                                                                David Stephens
                    Registered Agent: Corporation Service                                                                            Retained
                  Company                                                                                                          210-227-2200(W)
                    211 E. 7th Street Suite 620                                                                                    210-227-4602(F)
                    Austin, TX 78701                                                                                               dstephens@lstlaw.com


 Plaintiff        Falgiani, Linda                                                  Female White                                    Jacqueline M. Sandoval
                    129 Willow Way                                                 5' 8", 140 lbs                                    Retained
                    Kerrville, TX 78028                                                                                            210-562-2879(W)
                                                                                                                                   210-570-2322(F)
                                                                                                                                   jacqueline@pdattorney.com
                                                                     EVENTS & OrDErS OF THE COUrT
               OTHER EVENTS AND HEARINGS
 12/11/2019 Plaintiffs Original Petition
 12/16/2019 Citation By Certified Mail
               State Farm Lloyds                                        Served                      12/19/2019
                                                                        Response Due                01/13/2020
 01/09/2020 Original Answer
             Defendant State Farm LLoyds Original Answer
                                                                         FINaNCIaL INFOrMaTION


                Civil - Plaintiff Attorney Sandoval, Jacqueline M.
                Total Financial Assessment                                                                                                                 430.00
                Total Payments and Credits                                                                                                                 430.00
                Balance Due as of 01/21/2020                                                                                                                 0.00

  12/16/2019    Transaction Assessment                                                                                                                      430.00
  12/23/2019    Payment                     Receipt # DC-117297                                      Sandoval, Jacqueline M.                              (430.00)




http://courts.co.kerr.tx.us/CaseManagement/PublicAccess/CaseDetail.aspx?CaseID=4318463[1/21/2020 11:48:20 AM]
                         Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 9 of 35




C/J
 csc                                                                                                                     null / ALL
                                                                                                     Transmittal Number: 20861025
Notice of Service of Process                                                                            Date Processed: 12/19/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Linda Falgiani vs. State Farm Lloyds
Matter Name/ID:                               Linda Falgiani vs. State Farm Lloyds (9866739)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Kerr County District Court, TX
Case/Reference No:                            19972A
Jurisdiction Served:                          Texas
Date Served on CSC:                           12/19/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Jacqueline M. Sandoval
                                              210-562-2879

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    '                      Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 10 of 35
'
                                                   CITATION- ce'rtified Mail -TRC 99

        THE STATE OF TEXAS:                                   Cause No. 19972A

        Linda Falgiani V. State Farm Lloyds                                § IN THE 216th District coL.Jrt
                                                                           § OF
                                                                           § KERR COUNTY, TEXAS


        TO: State Farm Lloyds - Defendant - GREETING
            Registered Agent: Corporation Service Company
            211 E. 7th Street Suite 620
            Austin, iexas 78701-3218

        NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney
        does not file a written answer with the clerk who issued this citation by 10:00 am on the Monday next
        following the expiration of 20 day after the date you were served this citation and petition, a default
        judgment may be taken against you." TRCP. 99

        You are hereby commanded to appear by filing a written answer to the Plaintiffs Petition at or before 10:00
        o'clock A.M. on the Monday next after the expiration of 20 days after the date of service of this citation. Said
        Plaintiffs Petition was filed in said court on the 11th day of December, 2019 in the above entitled cause.

        The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiffs Petition accompanying
        this citation and made a part hereof.

        Issued and given under my hand and seal of said Court at Kerrville Texas on this the 16th day of December,
        2019.

        Attorney for Plaintiff or Plaintiff:
        Jacqueline M. Sandoval
        Perry Dominguez Law Firm PLLC
        1045 Cheever Blvd Suite 103
        San Antonio, TX 78217




        *********************************************<rlr************** * **************************************************************
                                          CERTIFICATE OF DELIVERY BY CERTIFIED MAIL

        Came to hand on the 16th day of December 2019 at 3:51 o'clock PM and executed the 16th day of'December
        2019 by mailing the same to State Farm Lloyds through their Registered Agent: Corporation Service Company,
        Defendant by certified mail, with delivery restricted to addressee only, return receipt requested, a true copy of
        this ~ita~ion with a copy of the petition were attached thereto.
               Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 11 of 35
...

                                                                                         Flled.12(11(2019 5:13 PM
                                                                                         Dawn Kay Lantz
                                                                                         District Clerk • Kerr County, TX
                                                                                         By: Jessica Siillnas, Deputy

                                      CAUSE NQ._19_9...,.7_2A.........- ~ - -


      LlNDA FALGIANI                                       §                     IN THE DISTRICT COURT
         Plaintiff,                                        §
                                                           §,
                                                           §
      V.                                                                      216th JUDICIAL DISTRICT
                                                           §
                                                           §
      STATE FARM LLOYDS                                    §
         Defendant.                                        §                       KERR COUN1Y, TEXAS
                                    · PLAINTIFF'S ORIGINAL PETITION


      TO THE HONORABLE JUDGE OF SAID COURT:

              Plaintiff, L'iNDA FALGIANI, files this Original Petition against STATE FARM LLOYDS,

      ("STATE FAAM"), and in ~pport of PLAINtIFF, would respectfully show the Court as follows:


                                            I.      DISCOVERY


              1. Plaintiff intends to conduct discovery under Level3 of Texas Rule of Civil Procedure 190

      and afflpnatively pleads tbat this suit doi,s not fall under the exp!;:dited-actions process of Texas Rule of

      Civil Procedure 169 because this ~se involves complex issues and will require extensive discovery.

      'Therefore, Plaintiff will ask the Court to order that discovery be conducted in accordanci, with a

      discovery control plan tajlored to a Level 3·discovery plan.


                                                     II. RELIEF

              2.      As required by Rule 47(c), Texas Rules of Civil Procedure, Plaintiff's counsel states the

      damages sought are in an amount within the jurisdictional limits ofthis Court. Plaintiff seeks monetary

      relief over $200,000 but not more than $_1,000,000,. including damages of any kind, pen~lties, costs,

      expenses, prejudgment interest, and attorqey's fees. Tex. R. Civ. P. 47(c)(4). A jury, however,

      will ultimately determine th~ amoul)t .of monetary relief_ awarded. Plain.tiff also seeks pre_-judgment
             Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 12 of 35
'



    and post-judgment interest at the highest legal rate.


                                        ill. PARTIES AND SERVICE

            3.      Plaintiff resides in KERR County, Texas .

            4.      Defendant STATE FARM is in the business of insurance in the State of Texas. The

    insurance business done by STATE FARM in Texas includes, but is not limited to, the following:

                 a. The making and issuing of contracts of insurance with the Plaintiff;

                 b. The taking or receiving of applications for insurance, including the Plaintiffs
                    application for insurance;

                 c. The receiving or collection of premiums, commissions, membership fees,
                    assessments, dues or other consideration for any insurance or ·any part thereof,
                    including any such consideration or payments from the Plaintiff; and

                 d. The issuance or delivery of contracts of insurance to residents of this state or a person
                    authorized to do business in this state, including the Plaintiff.

            This defendant may be served through its registered agent: Corporation Service Company,

    211 E. 7th St. Ste. 620, Austin, Texas 78701-3218 or wherever else it may be found. Service is

    requested by certified mail, return receipt requested at this time.



                                     IV. JURISDICTION AND VENUE

            5.      Venue is appropriate in KERR County, Tex!,ls because all or part ofthe conduct giving

    rise to the causes of action were committed in KERR County, Texas and the Plaintiff and property

    which is the subject of this suit are located in KERR County, Texas.

            Accordingly, venue is proper pursuant to T~xas Civil Practice & Remedies Code §15.002.


                                                   V. FACTS

            6.      Plaintiff is the owner of a Homeowners Policy (No. 83NG57606) for the property

                                                      2 of20
        Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 13 of 35




in dispute (hereinafter referred to as "the Policy"); which was issued by STATE FARM.

       7.      Plaintiff owns the insured property, which is specifically located at: 129 Willow Way,

Kerrville, Texas 78028-7547 (hereinafter referred to "the Property").

       8.      STATE FARM sold the Policy insuring the Property to Plaintiff.

       9.      During the terms of said Policy, on or about May 9, 2019, under Claim

Number: 53-8941-M21, Plaintiff sustained covered losses in the form of wind and/or hail

damage and damages resulting therefrom, and Plaintiff timely reported such damages pursuant

to the terms of the Policies. Plaintiff asked that STATE FARM cover the cost of repairs to the

Property pursuant to the Policy.      STATE FARM failed to conduct a full, fair and adequate

investigation of Plaintiff's covered damages.

       10.     As detailed in the paragraphs below, STATE FARM wrongfully undervalued and

denied Plaintiffs claim for repairs to the Property, even though the respective Policy provided

coverage for losses such as those suffered by Plaintiff. Furthermore, STATE FARM failed to

pay Plaintiffs claim by not providing full coverage for the damages sustained by Plaintiff.

       11.     To date, STATE FARM continues to delay in the payment for the damages to the

Property.

       12.     STATE FARM failed to perform its contractual duty to adequately compensate

Plaintiff under the terms of the Policy. Specifically, STATE FARM refused to pay the full

proceeds of the Policy after conducting an outcome-oriented investigation, although due demand

was made for proceeds to be paid in an amount sufficient to cover the damaged Property, and all

conditions precedent to recovery under the Policy have been carried out and accomplished by Plaintiff.

STATE FARM's conduct constitutes a breach of the insurance contract between it and Plaintiff.

        13.    Pleading further, STATE FARM misrepresented to Plaintiff that the damage to

                                                3 of20
         Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 14 of 35




Properties were not covered under the Policy, even though the damages were caused by a

covered occurrence. STATE FARM's conduct constitutes a violation of the Texas Insurance

Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(l).

        14.     STATE FARM failed to make an attempt to settle Plaintiff's claim in a fair

manner, although it was aware of its liability to Plaintiff under the Policies. Its conduct

constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

CODE §541.060(a)(2)(A).

        15.     STATE FARM failed to explain to Plaintiff any valid reason for its coverage denial and

offer of an inadequate settlement. Specifically, it failed to offer Plaintiff full compensation, without

any valid explanation why full payment was not being made. Furthermore, STATE FARM did not

communicate that any future settlements or payments would be forthcoming to pay for the entire loss

covered under the Policy, nor did it provide any explanation for the failure to adequately settle Plaintiff's

claim. STATE FARM conduct is a violation of the Texas Insurance Code, Unfair Settlement Practices.

TEX. INS. CODE §541.060(a)(3). .

        16.     STATE FARM failed to meet its obligations under the Texas Insurance Code regarding

timely acknowledging Plaintiffs claim, beginning an investigation of Plaintiff's claim, and

requesting all information reasonably necessary to investigate Plaintiffs claim within the

statutorily mandated time of receiving notice of Plaintiff's claim. Its conduct constitutes a

violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.055.
   .                                              "

        17.     Further, STATE FARM failed to accept or deny Plaintiffs full and entire claim

within the statutorily mandated time of receiving all necessary information. Its conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

CODE §542.056.

                                                  4 of20
         Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 15 of 35




        18.    STATE FARM failed to meet its obligations under the Texas Insurance Code regarding

payment of claims without delay. Specifically, it has delayed full payment of Plaintiffs claim

and, to date, Plaintiff has not received full payment for the claim. STATE FARM's conduct

constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

CODE §542.0~8.

        19.    From and after the time Plaintiffs claim was presented to STATE FARM, its

liability to pay the claims in full in accordance with the terms of the Policy was clear. However, it

has refused to pay Plaintiff in full, despite there being no basis whatsoever upon which a

reasonable insurance company would have reasonably relied to deny the full payment. STATE

FARM's conduct constitutes a breach of the common law duty of good faith and fair dealing.

        20.    Additionally,     STATE     FARM      knowingly      or   recklessly    made    false

representations, as described above, as to material facts and/or knowingly concealed all or part of

material information from Plaintiff.

        21.    Because of STATE FARM' s wrongful acts and omissions, Plaintiff was forced

to retain the professional services of the attorney and law firm now representing Plaintiff

with respect to these causes of action.


                       VI. CAUSES OF ACTION AGAINST ALLSTATE

A.      BREACH OF CONTRACT

        22.     STATE FARM' s conduct constitutes a breach of the insurance contract between

it and Plaintiff. Defendant's failure and/or refusal, as described above, to pay Plaintiff adequate

compensation as it is obligated to do under the terms of the Policy in question, and under the laws

of the State of Texas, constitutes a breach of the insurance contract with Plaintiff.


                                               5 of20
        Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 16 of 35




B.     NONCOMPLIANCE WITH TEXAS INSURANCE CODE:

       1.      UNFAIR SETTLEMENT PRACTICES

       23.     STATE FARM's conduct constitutes multiple violations of the Texas Insurance

Code, Unfair Settlement Practices: TX. INS. CODE §541.060(a).

       All violations under this article are made actionable by TEX. INS. CODE §541.151.

       24.     STATE FARM's unfair settlement practice,                  as described above,        of

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS.- CODE §541.060(a)(l).

       25.     STATE FARM's unfair settlement practice, as described above, of failing to

attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claims, even though

its liability under the Policy was reasonably clear, constitutes an unfair method of competition

and an unfair and deceptive act or practice in the business of insurance. TEX. INS. CODE

§54 l .060(a)(2)(A).

       26.     STATE FARM's unfair settlement practice, as described above, of refusing to pay

Plaintiff's claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(a)(7).

       2.      THE PROMPT PAYMENT OF CLAIMS

       27.     STATE FARM's conduct constitutes multiple violations of the Texas Insurance

Code, Prompt Payment of Claims. All violations made under this article are made actionable by TEX.

INS. CODE §542.060.

       28.     STATE FARM's failure to acknowledge receipt of Plaintiffs claim, commence


                                               6 of20
         Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 17 of 35




investigation of the claim, and request from Plaintiff all items, statements, and forms that it

reasonably believed would be required within th~ applicable time constraints, as described above,

constitutes a non-prompt payment of claims and a violation of TEX. INS. CODE §542.055.

        29.     STATE FARM's failure to notify Plaintiff in writing of its acceptance or rejection

of the claim within the applicable time constraints constitutes a non-prompt payment of the claim.

TEX. INS. CODE §542.056.

        30.     STATE FARM's delay of the payment of Plaintiffs claim following its receipt of

all items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, as described above, constitutes a non-prompt payment of the claim. TEX. INS. CODE

§542.058.


C.      BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        31.     STATE FARM' s conduct constitutes a breach of the common law duty of good faith

and fair dealing owed to insureds pursuant to insurance contracts.

        32.     STATE FARM' s failure, as described above, to adequately and reasonably investigate

and evaluate Plaintiffs claim, although, at that time, it lmew or should have known by the exercise

ofreasonable diligence that its liability was reasonably clear, constitutes a breach of the duty of good

faith and fair dealing.


                                        VIl. KNOWLEDGE

        33.     Each of the acts described above, together and singularly, was done "knowingly" by

STATE FARM as that term is used in the Texas·Insurance Code and was a producing cause of

Plaintiff's damages described herein.




                                                7of20
         Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 18 of 35




                                         VIII. DAMAGES

       34.     Plaintiff would show that all aforementioned acts, taken together or singularly,

constitute the proximate and producing causes of the damages sustained by Plaintiff.

       3 5.    As previously mentioned, the damages caused by the covered losses have not been

properly addressed or repaired in the months since the loss occurred, causing further damage to the

Property, and causing undue hardship and burden to Plaintiff. These damages are a direct result of

STATE FARM's mishandling of Plaintiff's claim in violation of the laws set forth above.

       36.     For breach of contract, Plaintiff is entitled to regain the benefit of the bargain,

which is the amount of the claim, together with attorney's fees.

       37.     For noncompliance with the Texas lnsurance Code, Unfair Settlement Practices,

Plaintiff is entitled to actual damages, which include the loss of the benefits that should have been

paid pursuantto the policy, court costs, and attorney's fees. For knowing conduct of the acts described

above, Plaintiff asks for three times the actual damages. TEX. INS. CODE §541.152.

       38.     For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

Plaintiff is entitled to the amount of Plaintiffs claim, as well as any penalties and interests per

annum on the amount of such claim as damages, together with attorney's fees. TEX. INS. CODE

§542.060.

        39.    For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled

to compensatory damages, including all forms of loss resulting from the insurer's breach of duty,

such as additional costs, losses due to nonpayment of the amount the insurer owed, and exemplary

damages.

        40.    For the prosecution and collection of this claim, Plaintiff has been compelled

to engage the services of the attorney whose name is subscribed to this pleading. Therefore,
                                                8 of20
        Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 19 of 35




Plaintiff is entitled to recover a sum for' the reasonable and necessary services of Plaintiffs

attorney in. the preparation and trial of this action, including any appeals to the Court of Appeals

and/or the Supreme Court of Texas.

       41.      In addition, as to any exclusion, condition, or defense pled by STATE FARM,

Plaintiff would show that:

             a. The clear and unambiguous language of the policy provides coverage for damage

                caused by losses made the basis of Plaintiffs claims, including the cost of access to

                fix the damages;

             b. Any other construction and its use by the STATE FARM violates the Texas Insurance

                Code section 541 et. seq. and is void, as against public policy;

             c. Any other construction is otherwise void _as against public policy, illegal; imd ~iolates

                state law and administrative rule and regulation.

             d. In the alternative, should the Court find any ambiguity in the policy, the rules of

                . construction of such PoUcy mandate the construction and interpretation urged, by

                Plaintiff;

             e. In the alternative, STATE FARM is judicially, administratively, or equitably estopped

                from denying Plaintiff's construction of the policy coverage at issue;

             f. In the .alternative, to the extent that the wording of such policy does not reflect the

                true intent of all parties thereto, Plaintiff pleads the. doctrine of mutual mistake

                requiring information.




                                                 9of20
          Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 20 of 35




                                       IX. DEMAND FOR JURY

         42.     · Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Piaintiffberein requests

 a jury trial and along with the filing of this Origµial Petition has tendered to the Clerk of the Court

 the statutory juzy fee.


                                   X. REQUEST FOR DISCOVERY

         43.     Pursuant to the Texas Rules of Civil Procedure 194, you ate requested to disclose,

 within. fifty (50) days after servi<;:e of this reqµest, the information or material described in Rule

 194.2(a)-(k).

         44.     You are also requested. to responcl separately to the attached Interrogatories, Request
                                                                      >


 for Production, and Request for Admission, and responses must be served in compliance with Rule

 194.4 of the _Texas Rules of Civil Procedure, to the ~ndersigned attorney Jacqueline M. Sandoval at

 PERRY DOMINGUEZ LAW FIRM PLLC, 1045 Cheever Blvd., Suite 103, San Antonio, Texas

 78217, within fifty (SO) ·days after service.

                 Defendant is firrther notified of the duty under the Texas Rules of Civil Procedure to

 supplement discovery answers and re.sponses if the answer or response was incorrect when made; or

 if the answer-or response, though correct when made, is no longer correct, true, or complete.


                                                 'XI. PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plamtiff requests that STATE FARM be·cited to

 appear and answer herein; that, on final hearing, Pl~intiff~ave judgment against STATE FARM for an
                               .                                                           .
 amount, deemed to be just and fair by the jury, which will be a sum within the jurisdictional limits of
                     .                                                            -
. this Court; for costs of suit; for interest on the judgment; for pre-judgment interest; and; for such other

 and further relie:C in law or in equity, l'ither general or special, inch.1ding the· non-monetary relief of


                                                   10 of20
          Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 21 of 35




declaratory judgment against the STATE FARM, to which Plaintiff may be justly entitled at law or in

equity.


                                            Respectfully submitted,

                                            PERRY DOMINGUEZ LAW FIRMPLLC
                                            1045 Cheever Blvd., Suite 103
                                            San Antonio, Texas 78217
                                            Telephone: (210) 562-2879
                                            Facsimile: (210) 570-2322



                                    BY:
                                                '2 ·..
                                            Email: iacqueline@pdattorney.com

                                               .(·•:~·:). t);;;g_
                                                •'·   '(,,/:t,w..v.   .;.:;,!(;f, ., . -
                                            Jacs\te'Illie NJ/sandoval
                                            State Bar No. 24096652

                                            ATIORNEYFORPLAINTIFF




                                             11 of20
     Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 22 of 35




                        DEFINITIONS AND INSTRUCTIONS

A.     These Responses call for your personal and present knowledge, as well as the present
       knowledge of your attorneys, investigators and other agents, and for information
       available to you and to them.

B.     If you cannot answer a particular Interrogatory in full after exercising due diligence to
       secure the information to do so, please state so and answer to the extent possible,
       specifying and explaining your inability to answer the remainder and stating whatever
       information or knowledge you have concerning the unanswered portion.

C.     If you claim that any document which is required to be identified or produced by you
       in any response is privileged:
             I. Identify the document's title and general subject matter;
             2. State its date;
             3. Identify all persons who participated in its preparation;
             4. Identify the persc:ms for whom it was prepared or to whom it was sent;
             5. State the nature of the privilege claimed; and
             6. State in detail each and every fact upon which you base your claim for
                 privilege.

D.     "Documents," includes any written, recorded or graphic matter, however produced or
       reproduced, of every kind regardless of where located including, but not limited to,
       medical records, tax returns, earnings statements, any summary, schedule,
       memorandum, note, statement, letter, telegraph, interoffice communication, report,
       diary, ledger, journal, log, desk or pocket calendar or notebook, day book,
       appointment book, pamphlet, periodical, worksheet, cost sheet, list, graph, chart,
       telephone or oral conversation, study, analysis, transcript, minutes, accounting
       records, data sheet, tally or similar freight documents; computer printout, electronic
       mail, computer disk, and all other memorials of any conversations, meetings and
       conferences, by telephone or otherwise, and any other writing or recording which is
       in your possession, custody or control or in the possession, custody or control of any
       director, officer, employee, servant or agent of yours or your attorneys. The term
       "documents" shall also include the files in which said documents are maintained.
       Electronically stored information should be produced in PDF format.

E.     "You," ''Your," "Yours", "Defendants" and ''Defendant" means all Defendants in this
       case.

F.     In each instance where you are asked to identify or to state the identity of a person, or
       where the answer to an Interrogatory refers to a person, state with respect to each
       such person:
             1. His or her name;
             2. His or her last known business and residence address and telephone
                 number; and
             3. His or her business affiliation or employment at the date of the
                                         12 of20
     Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 23 of 35




                transaction, event or matter referred to.

G.     If you decide that one question is not simply one question and plan to object based
       upon more than 25 interrogatories, you are instructed to skip that question and
       continue to answer what you consider to be only op.e question, by answering only the
       first 15 alleged single questions. By answering any one numbered question, you are
       hereby admitting that one number question is in fact one question and waive any
       objecHon based upon a limit of interrogatories.

H.     "Plaintiff' and "PLAINTIFFS" includes all Plaintiff, and refers to a single Plaintiff
       or multiple Plaintiffs, if applicable.

I.     "Property" means the property at issue in the lawsuit.

J.     "Lawsuit" means this lawsuit.




                                         13 of20
        Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 24 of 35




              PLAINTIFFS' REQUEST FOR DISCLOSURE TO DEFENDANT

       Pursuant to Texas Rule of Civil Procedure 194, you are hereby reql,lested to disclose; within

fifty (50) days of service of this request, the information or material described in Rule 194.2(a)-(k),

as described below:

       (a)     the correct names of the parties to the lawsuits;

       (b)     the name, address, and telephone number of any potential parties;

       (c)     the legal theories and, in general, the factual basis of Plaintiffs' claims;

       (d)     the amount and any method of calculating economic damages;

       (e)     the name, address and telephone number of persons having knowledge of relevant
               facts, and a brief statement of each identified person's connection with the case;

       (t)     for any testifying expert:
               (1)    the expert's name, address and telephone number;
               (2)     the subject matter on which the expert wiU testify;
               (3)     the general substance of the expert's mental impressions and opinions and a
                       brief summary of the basis of them, or if the expert is not retained by,
                       employed, or otherwise subject to the control of Defendant, documents
                       reflecting such information;
               (4)     if the expert is retained, employed by or otherwise subject to the control of
                       Plaintiffs:
                       (A)     all documents, tangible things, reports, models, or data compilations
                               that have been provided to, reviewed by, or prepared by or for the
                               expert in anticipation of the expert's testimony;
                       (B)     the expert's current resume and bibliography;

       (g)     any indemnity or insuring agreements;

       (h)     any settlement agreements, described in Rule 192.3(g);

       (i)     any witness statements, described in Rule 192.3(h);

       G)      all medical records and bills that are reasonably related to the injuries or damages
               asserted or, in lieu thereof, an authorization permitting the disclosure of such medical
               records and bills;

       (k)     all medical records and bills obtained by the responding party by the responding party
               by virtue of an authorization furnished by the requesting party.


                                                14 of20
     Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 25 of 35




                        INTERROGATORIES TO DEFENpANT
1.   Identify the name, address, and role in the claim made the basis of this Lawsuit, if any,
     for all persons providing information for the answers these interrogatories.

     ANSWER:

2.   Identify all persons and/or entities who handled the claim made the basis of the Lawsuit
     on behalf of Defendant.

     ANSWER:

3.   Does Defendant contend that Plaintiff(s) failed to provide proper notice of the claim
     made the basis of this Lawsuit under either the policy or the Texas Insurance Code, and,
     if so, describe how the notice was deficient, and identify any resulting prejudice caused to
     Defendant.

     ANSWER:

4.   Does Defendant claim that Plaintiff(s) failed to mitigate his or her damages? If so,
     describe how Plaintiff failed to do so, identifying any resulting prejudice caused to
     Defendant.

     ANSWER:

5.   Does Defendant contend that Plaintiff(s) failed to provide Defendant with requested
     documents and/or information? If' so, identify all requests to which Plaintiff(s) did not
     respond and state whether you denied any portion of the claim based on Plaintiff's(s')
     failure to respond.

     ANSWER:

6.   At the time the claim made the basis of this Law~uit was investigated and the Property
     inspected (and prior to anticipation of litigation), describe all damage attributable to the
     storm observed at the Property by Defendant or any persons or entities on behalf of
     Defendant.

     ANSWER:


7.   Identify all exclusions under the Policy applied to the claim made the basis of this
     Lawsuit, and for each exclusion identified, state the reason(s) that Defendant relied upon to
     apply that exclusion.

     ANSWER:


                                           15 of20
        Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 26 of 35




8.     Describe how Defendant detennined whether overhead and profit ("O&P") should be
       applied to the claim made the basis of this Lawsuit, identifying the criteria for that
       detennination.

       ANSWER:

9.      Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
        depreciation, stating for each item the criteria used and the age of the item.

       ANSWER:

10.    To the extent Defendant utilized an estimating software program and modified the
       manufacturer's settings with respect to Plaintiffs' claim, identify those modifications.

       ANSWER:

11.    State whether Defendant appiied depreciation to the tear-off of the damaged roof and/or
       other debris removal in the claim made the basis of this Lawsuit, identifying the basis for
       that depreciation and the applicable policy section under which the tear off was paid
       under.

       ANSWER:

12.    Identify all price lists used to prepare all estimates on the claim made the basis of this
       Lawsuit, stating the manufacturer, version, date and geographical area.

       ANSWER:

13.    To extent Defendant is aware, state whether the estimate(s) prepared for the claim made
       the basis of lawsuit wrongly included or excluded any item or payment. If so, identify
       each item or payment and state whether it should have been included or excluded from
       the estimates prepared on the claim made the basis this Lawsuit.
       ANSWER:

 14.    To the extent Defendant is aware, state any violations of Texas Insurance Code Section
        541 that were discovered on this claim during the claims handling process.

        ANSWER:

15.     To the extent Defendant is aware, state any violations of Texas Insurance Code Section
        542 that were discovered on this claim during the claims handling process.
        ANSWER:

16.    Identify all individuals who have inspected the subject property on behalf of or at the direction
       of State Farm.
       ANSWER:
                                              16 of20
      Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 27 of 35




                    REQUESTS FOB PRODUCTION TO DEFENDANT
 1.   The following insurance documents issued for the Property as identified in the Petition:
         a. the PoUcy at issue for the May 9, 2019 storm as identified in the
         Petition; and
         b. the Policy declarations page for the 3 years preceding the storm and
         any respective endorsements in effect during that"time.

       RESPONSE:

 2.    Produce underwriting files and documents relating to the underwriting for all insurance
       Policy for the Property at issue. This request is limited to the past 5 years. To, the extent
       Defendant contends that the underwriting file or documents older than 5 years impact the
       damages or coverage, produce that underwriting file or document.

       RESPONSE:

 3.    All documents relating to the condition or damages of the Property or any insurance
       claim on the Property.

       RESPONSE:

 4.    All documents relating to any real property insurance claims made by the Plaintiff(s).
       This request is- limited to the past 5 years. To the extent Defendant contends that
       documents older than 5 years impact the damages or coverage, produce that document.

       RESPONSE:

 5.    AU requests for information to any third party about the Property, the Plaintiff(s), or the
       claims made the basis of this Lawsuit.

       RESPONSE:

 6.    All documents used to instruct, advise, guide, inform, educate, or assist provided to any
       person handling the claim made the basis of this Lawsuit that rela~ed to the adjustment of
       this type of claim, i.e., hail property damage.

       RESPONSE:

7.    All documents received (prior to litigation) directly or indirectly from Plaintiff(~) or
      created by Plaintiff(s) related to the Property made the basis of this lawsuit. This request
      is limited to the past 5 years. To the extent Defendant contends that any document older
      than 5 years impact the damages or coverage, produce that document.

       RESPONSE:

                                             17 of20
        Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 28 of 35




8.     Produce a copy of all price lists used to prepare any estimates for the claim made the
       basis of this Lawsuit. To the extent the pricelist is an unmodified pricelist from a third
       party, you can reference the vendor and version of the pricelist with a stipulation that it is
       unmodified.

        RESPONSE:

9.     A complete copy the personnel file related to performance (excluding medical and
       retirement information) for all people and his managers and/or supervisors who directly
       handled the claim made the basis of this Lawsuit, including all documents relating to
       applications for employment, former and current resumes, last known address, job title, job
       descriptions, reviews, evaluations, and all drafts or versions of requested documents. This
       request is limited to the past 5 years.

        RESPONSE:

10.    If an engineer and/or engineering firm evaluated the Property, produce all reports written at
       the request of Defendant by that engineer or engineering firm within the last 5 years. This
       request is limited to the extent that the engineer and/or engineering firm was used during
       claims handling.                                                                 ·

        RESPONSE:


11.     All documents relating to issues of honesty, criminal actions, past criminal record, criminal
        conduct, fraud investigation and/or inappropriate behavior which resulted in disciplinary
        action by Defendant of any person(s) or entity(ies) who handled the claim made the basis
        of this Lawsuit, the Plaintiff(s) or any person assisting on the claim made the basis of this
        Lawsuit.

        RESPONSE:

 12.    All documents relating to work performance, claims patterns, claims problems,
        commendations, claims trends, claims recognitions, and/or concerns for any person who
        handled the claim made the basis of this Lawsuit.

        RESPONSE:

13.    All Simsol Management reports that include this claim in any way, this Polley, the
       amount paid on this Policy and/or referencing any person who handled the claim made
       the basis of this Lawsuit relating to claims arising out of the hail storms occurring in the
       county of suit on or about the May 9, 2019 claimed by Plaintiff(s).

        RESPONSE:


                                              18 of20
            Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 29 of 35
'~




      14.   All documents between Defendant and any person(s) and/or entity(ies) who handled the
            claim made the basis of the L~wsuit regarding document retention policy in effect at the
            time of Plaintiffs' claim.                                             ·

             RESPONSE:


     15.    The claim file related to the claim made the basis of this lawsuit, including all
            communications between Plaintiff and Defendant, and any of Defendant's agents.

            RESPONSE:

     16.    All documents created as a response to the claim made the basis of this lawsuit that break
            down the cost of repairs, assessment of property damage, and the estimated amount
            coverable under the Policy.

            RESPONSE:




                                                  19 of20
·-•·         Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 30 of 35




                   FIRST SET OF REQUESTS FOR ADMISSIONS TO DEFENDANT


       REQUEST FOR ADMISSION NO, 1. Admit you committed statutory bad faith in
       adjusting Plaintiff's claim.

       RESPONSE:

       REQUEST FOR ADMISSION NO. 2. Admit you committed common law bad faith in
       adjusting Plaintiff's claim.

       RESPONSE:

       REQUEST FOR ADMISSION NO, 3, Admit you breached the insurance agreement by
       failing to pay the full amount owed there under.

       RESPONSE:

       REQUEST FOR ADMISSION NO, 4. Admit you breached the insurance agreement by
       failing to pay the full amount owed there under on a timely basis.

       RESPONSE:

       REQUEST FOR ADMISSION NO,              s. Admit you breached the Texas Prompt Payment Act
       by failing to pay the full amount owed under the poli~y in a timely fashion.

       RESPONSE:




                                                   20 of20
                                               Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 31 of 35




----   ------·- ------- ·-   -··

                                                                                                                                                              F!RST~G~P-SS M.O.IL
                                                                                                                                     NEOPOST
                                                 USPS CERTIFIED MAIL
                                                                                                                                      12/16/2019     .
                                                                                                                                     i@@[ia}-iifi!o/1::IJ
                                                                                                                                                            $006 •-,oo-

                                      Ill
                                   19972A
                                               I
                                             . 92148901 9403 8302 6013-10 - -
                                                                                                                                      L'.i;!'.~!:;:I~
                                                                                                                                      ~J:~
                                                                                                                                                                ZIP 76028
                                                                                                                                                             041M11460547




   Dawn Kay Lantz
   District Clerk, Kerr County
   700Main St., Ste. 236 Courthouse
   Kerrville, Texas 78028

                                                                                                                                                                                                   ,
                                                                                                                                                                                                   '


                                            State Farm Lloyds
                                            Registered Agent Corporation Service Company·
                                            211 E 7th Street Suite 620
                                            Austin TX 78701

               I




                                                                                                                                                                                        i

                                                                                                                                                                                        i
                                                                                                                                                                                        \
                                                                            l1!1IJll1l,jl11!1i!l•1 111•1•!ll,,ll,,l1!• 111 1•· 1111l•l 111
                                                                                                                                                                           .            t.   '.-
                                                                                                                                                         -- ------- .               _____t __ -
            Case 5:20-cv-00079 Document 1 Filed 01/21/20 PageFiled
                                                              32 1/9/2020
                                                                   of 35 10:58 AM
                                                                              Dawn Kay Lantz
                                                                              District Clerk - Kerr County, TX
                                                                              By: Dawn Lantz


                                       CAUSE NO. 19972A

LINDA FALGIANI                                    §                  IN THE DISTRICT COURT
Plaintiff                                         §
v.                                                §                 216TH JUDICIAL DISTRICT
                                                  §
STATE FARM LLOYDS                                 §
Defendant                                         §                     KERR COUNTY, TEXAS


              DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER


       NOW COMES Defendant State Farm Lloyds and files its Original Answer, and would

respectfully show as follows:

                                      GENERAL DENIAL

       Pursuant to Texas Rule of Civil Procedure 92, Defendant generally denies the allegations

contained in the Original Petition, and any amendments and supplements thereto, and demands

strict proof by a preponderance of the evidence as required by Texas law.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant State Farm Lloyds respectfully

prays for a judgment that Plaintiffs take nothing, that Defendant recover all its costs, and that

Defendant be granted all other relief, at law and in equity, to which it may be justly entitled.
           Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 33 of 35




                                                Respectfully submitted,

                                                LINDOW ▪ STEPHENS ▪ TREAT LLP


                                                By:    ______________________________
                                                       David R. Stephens
                                                       State Bar No. 19146100
                                                       Carrie D. Holloway
                                                       State Bar No. 24028270
                                                       One Riverwalk Place
                                                       700 N. St. Mary’s Street, Suite 1700
                                                       San Antonio, Texas 78205
                                                       (210) 227-2200 (telephone)
                                                       (210) 227-4602 (facsimile)
                                                       dstephens@lstlaw.com
                                                       cholloway@lstlaw.com

                                                       Counsel for Defendant




                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Defendant State Farm
Lloyds’ Original Answer was served by facsimile and/or electronic service on the 9th day of
January 2020, upon the following counsel of record:

                                  Jacqueline M. Sandoval
                              Perry Dominguez Law Firm PLLC
                                1045Cheever Blvd., Suite 103
                                  San Antonio, Texas 78217
                                jacqueline@pdattorney.com




                                                       _____________________________
                                                       Carrie D. Holloway
Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 34 of 35




    Exhibit B
           Case 5:20-cv-00079 Document 1 Filed 01/21/20 Page 35 of 35




                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

LINDA FALGIANI                          §
                                        §
                                        §
                                        §
vs.                                     §                              Civil Action No.
                                        §
STATE FARM LLOYDS                       §
     Defendant                          §


                      LIST OF ALL COUNSEL OF RECORD


Party                                       Attorney(s)

Linda Falgiani                              Jacqueline M. Sandoval
                                            State Bar No. 24096652
                                            PERRY DOMINGUEZ LAW F IRM P LLC
                                            1045 CheeverBlvd., Suite 103
                                            San Antonio, Texas 78217
                                            (210) 562-2879 (telephone)
                                            (210) 570-2322 (facsimile)
                                            jacqueline@pdattorney.com


State Farm Lloyds                           David R. Stephens
                                            State Bar No. 19146100
                                            Carrie d. Holloway
                                            State Bar No. 24028270
                                            LINDOW ▪ STEPHENS ▪ TREAT LLP
                                            One Riverwalk Place
                                            700 N. St. Mary’s Street, Suite 1700
                                            San Antonio, Texas 78205
                                            (210) 227-2200 (telephone)
                                            (210) 227-4602 (facsimile)
                                            dstephens@lstlaw.com
                                            cholloway@lstlaw.com
